DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The response filed 02/02/2022 is acknowledged.
Claims 1-4, 6-8, 31, and 34-42 are pending.
Claims 1-4, 6-8, 31, 34-35, 37-38, and 40-42 are allowable subject to the Examiner’s amendment below.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 34-42, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, have been hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/15/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yifan Mao on 02/07/2022.
The application has been amended as follows: 
In claim 6, please insert “further” between “excipient” and “comprises” in line 2.
Claim 34 should read:
34. A method of treating dry eye disease in a subject in need thereof, the method comprising administering to the subject an ophthalmic formulation in the form of an aqueous suspension comprising a therapeutically effective amount of particles comprising nintedanib, or a pharmaceutically acceptable salt thereof, and at least one pharmaceutically acceptable excipient comprising about 0.01% to 0.3% (w/v) of tyloxapol.
In claim 35, please insert “further” between “excipient” and “comprises” in line 2.
	Cancel claim 36.
	In claim 37, please replace “claim 36” with “claim 35” in line 1 to correct dependency.
Claim 38 should read:

	Cancel claim 39.
	In claim 40, please replace “claim 39” with “claim 38” in line 1 to correct dependency.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was indicated as allowable in the office action dated 11/02/2021 because of the unexpected particle size stability data found in the specification at table 10 when the surfactant is tyloxapol. The results show an unexpectedly improved particle size stability for tyloxapol relative to polysorbate 80 preferred by the closest prior art (Bottger, US 20140235678).
New method claims 34-35, 37-38, and 40-42 have been rejoined because they include all of the allowable limitations of the subject matter in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6-8, 31, 34-35, 37-38, and 40-42 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/
Examiner, Art Unit 1615



/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615